Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 10/12/2021 has been entered. Claim(s) 1-19 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8, 9, 11-12, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050)

	Regarding claim 1,
(See  figures 7-8, paragraphs 44, 31, 50, Oliver teaches mobile devices with text communications and a server with processors and memory)
store a sales promotion in a database;  (See paragraphs 38, 39, Oliver teaches a reward/promotion database storing rewards and promotions)
associate the sales promotion with a uniform resource locator, the uniform resource locater hosted on a webpage that when interacted with, opens a messaging application on a mobile device and prepopulates a text message; (See paragraphs 49, 50, Oliver teaches a user on a mobile phone scanning a qr code which populates  an sms message on the mobile device which the user can send)
receive a request for the sales promotion, the request received from the mobile device, wherein the mobile device has a telephone number; (See paragraphs 50-52, Oliver teaches a web application receiving the sms from the user which includes the users telephone number which it can look up in a third party database )
generate a message with the sales promotion; (See paragraphs 50-52, Oliver teaches a web application generates and sends to the user, at a step 730, a reply SMS text message including reward(s) and the message is sent to the web service and delivered to the user's communications device )
(See paragraphs 50-52, Oliver teaches a web application generates and sends to the user, at a step 730, a reply SMS text message including reward(s) and the message is sent to the web service and delivered to the user's communications device )
	Oliver does not explicitly teach but Makar teaches generate a message with one or more questions from a chatbot regarding the sales promotion; (See figure 4, paragraphs 66-68, Makar teaches a chatbot sending a message to a user regarding a sales pitch *it is a design choice as to whether the message is a question or a statement)
send the generated message to the mobile device; (See figure 4, paragraphs 67, 28, 53 (mobile user device), Makar teaches sending the sale pitch to the user. 
receive a reply to the generated message; and (See figure 4, paragraphs 66-68, Makar teaches a user sending a reply)
send follow-up messages to any received reply message using the chatbot until a message is received to terminate the interaction or until the sales promotion is complete. (See paragragphs67-68, Makar teaches sending a response to a user interaction until a termination or the sales pitch is done)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Makar with Oliver because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Makar into Oliver is that Makar teaches the web retailers is provided with tight control of the artificial intelligence (AI) programming and fast setup so as to meet the demands of fast moving, easy to turn off and short-lived sales campaign. The (See paragraphs [0004] - [0006], Makar)
	
	Regarding claim 2,
Oliver and Makar teach the system of claim 1, wherein the generated message comprises a barcode. (See paragraphs 72, 87, Oliver teaches a barcode in the response message to the user)

	Regarding claim 4,
Oliver and Makar teach the system of claim 1, wherein the generated message comprises a hypertext link. (See  figures 10, 11, paragraph 52, Oliver teaches http link in the returned sms generated message to the user)

	Regarding claim 5,
Oliver and Makar teach the system of claim 1, wherein the generated message comprises a uniform resource locator. (See paragraphs 52-53, Oliver teaches the generated message includes a url)

	Regarding claim 6,
(See paragraphs 25, 53, Oliver teaches discount codes in the generated messaged sent to the user’s phone)

	Regarding claim 14,
Oliver and Makar teach the system of claim 1, wherein the one or more questions is used to acquire personal information in order to complete the sales promotion. (See paragraphs 20, 58, Oliver teaches chatbot getting credit card and other info from the user)

	Regarding claim 15,
Oliver and Makar teach the system of claim 1, wherein the chatbot uses natural language processing to send messages. (See paragraphs 18-19, Oliver teaches natural language use of the chatbot)

SIMILAR CLAIMS
Claims 8, 9, 11-12, 17, 18 list all the same elements of claims 1-2, 4-5, 14, 15 but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-2, 4-5, 14, 15 applies equally as well to claims 8-9, 11-12, 17, 18.  


Claim 3, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050) in view of Mariotti (U.S. Patent App Pub App 20090234731)

Regarding claim 3,
Oliver and Makar teaches the system of claim 1.
Oliver and Makar does not explicitly teach but Mariotti teaches wherein the generated message comprises a QR code (See paragraphs 36-37, 41, Marrioti teaches a camera phone 102 may display the traceable barcodes in a scrollable list on the phone screen. These traceable barcodes (e.g., UPC or a QR barcodes)  which are generated messages) a qr code can be used in place of a barcode .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mariotti with Oliver and Makar because both deal with providing promotions to a user. The advantage of incorporating the above limitation(s) of Mariotti into Oliver and Makar is that Mariotti allows utilization of the camera phone to acquire, store, manage and redeem the discount coupon, in an improved manner., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0008], Mariotti)

Claims 10 list all the same elements of claims 3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 3 applies equally as well to claims 10.

Claim 7, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050) in view of Bradley (U.S. Patent App Pub App 20130325567)

Regarding claim 7,
Oliver and Makar teaches the system of claim 1. 
Oliver and Makar does not explicitly teach but Bradley teaches wherein an automatic reminder message to use the sales promotion is sent to the mobile device if the sales promotion goes unused for a specific amount of time. ((See paragraphs 100, 101, Bradley teaches the user's coupon wallet contains an unused virtual coupon for this coffee shop. Consequently, on the sixth day, the server reminds the user of the virtual coupon for the coffee shop (615) at 7:45 AM. The user would then be able to engage in normal virtual coupon interaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bradley with Oliver and Makar because both deal with providing promotions to a user device. The advantage of incorporating the above limitation(s) of Bradley into Oliver and Makar is that Bradley teaches the scanned multi-modal artifact data comprises barcode, matrix code, data matrix and wireless communication and is communicated to a data repository and the communicated data is compared with data present in the data repository, thus codes have an additional benefit in that they are in and of themselves, esthetically pleasing, and the ability to vary the colors of the code, allows it to better integrate and look better in marketing contexts. The increased content value, coupled with the reduction in print space, will significantly increase advertising revenue for media publications. The sending and receiving of the scan message and reply message employs standard data transmission techniques that ensures successful transmission (See paragraphs [0006] - [0007], Bradley)

Claims 13 list all the same elements of claims 7, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 7 applies equally as well to claims 13.  

Claim 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050) in view of Gupta (U.S. Patent App Pub App 20200311204)

	Regarding claim 16,
Oliver and Makar teach the system of claim 1.
Oliver and Makar do not explicitly teach but Gupta teaches upon request from the mobile device, all prior messages and other pertinent data is sent to a sales agent's device, and a sales agent takes over communication with the mobile device (See paragraphs 68, 70, Gupta) from the chatbot.(See paragraphs 65-66, Gupta teaches monitoring all messages with the user and chatbot and then taking over)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gupta with Oliver and Makar because both deal with chatbots. The advantage of incorporating the above limitation(s) of Gupta into Oliver and Makar is that Gupta teaches the system provides a real-time staffing tool for bringing operational efficiency to customer interactions, by (See paragraphs [0003] - [0004], Gupta)

Claims 19 list all the same elements of claims 16, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 16 applies equally as well to claims 19.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Samad (U.S. Patent App Pub 20180192618) which teaches a system has a QR code based scanning module configured to enable a peripheral device (504) to scan QR coded tag that is operatively coupled with livestock for its respective livestock premise. A QR code based linking module is configured to enable peripheral device to retrieve details of livestock from database that is operatively coupled with peripheral device through a network, using the scanned QR coded tag. The peripheral device is operatively coupled with a server (502) having multiple databases storing information pertaining to livestock of livestock premises.
Irani (U.S. Patent App Pub 20140052522) which teaches a method (600) involves receiving (605) a request from a customer device to access a Local area network. The network entry page is provided (610) to the customer device in response to the request. The network entry page provides a portal to a set of promotions offered by a set of merchants in the geographic location. The selection is received (630) by the user of a particular promotion from the set of promotions. The promotion code associated with the particular promotion is provided (635) to the customer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444